            Case 1:18-cv-10737-OTW Document 57 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LETICIA ANSELMO LOPEZ,                                         :
                                                               :
                         Plaintiff,                            :      18-CV-10737 (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
UNO EXPRESS CLEANERS INC., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On December 17, 2019, the Court issued an order denying approval of the parties’

settlement agreement as fair and reasonable under Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2d Cir. 2015), specifically pointing to the agreement’s problematic release. (ECF 52).

The parties submitted a renewed request for approval but failed to attach the revised fully

executed settlement agreement. Accordingly, the parties are directed to submit the fully

executed agreement by May 1, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: April 20, 2020                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge
